              Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 1 of 16




     Steven M. Tindall (Cal. Bar # 187862)
1    Amanda M. Karl (Cal. Bar # 301088)
2    GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
3    Oakland, CA 94612
     Tel: (510) 350-9700
4
     Fax: (510) 350-9701
5    smt@classlawgroup.com
     amk@classlawgroup.com
6
     Attorneys for Plaintiff
7
8                              UNITED STATES DISTRICT COURT FOR THE
9                                NORTHERN DISTRICT OF CALIFORNIA

10    DAVID HAMILTON,                             Case No. 3:18-cv-7535
      individually and on behalf of all others
11    similarly situated,                         CLASS ACTION COMPLAINT
12
                     Plaintiff,                   DEMAND FOR JURY TRIAL
13
              vs.
14
15    AMERICAN INCOME LIFE INSURANCE
      COMPANY,
16
                     Defendant.
17
18
19
20
21
22
23
24
25
26
27
28



                                       CLASS ACTION COMPLAINT
                    Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 2 of 16




1              Plaintiff David Hamilton, on behalf of himself and all others similarly situated, alleges as
2    follows:
3                                                NATURE OF CASE
4              1.       This proposed class action seeks to vindicate the wage-and-hour rights of insurance
5    salespersons in California employed by Defendant American Income Life Insurance Company
6    (“Defendant” or “American Income”). American Income deliberately and systemically fails to pay
7    its employees for all hours worked: its insurance salespeople, while training, do not receive
8    minimum wage, overtime pay, reimbursement for business expenses, or the meal and rest breaks
9    they are entitled to under California law.
10                                         JURISDICTION AND VENUE
11             2.       This Court has subject-matter jurisdiction over this action pursuant to the Class
12   Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), because (a) Plaintiff is a citizen of a state
13   different from Defendant American Income Life Insurance Company, (b) the amount in controversy
14   exceeds $5,000,000, exclusive of interest and costs, (c) the proposed class consists of more than 100
15   individuals, and (d) none of the exceptions under the subsection applies to this action.
16             3.       This Court also has jurisdiction pursuant to 28 U.S.C. § 1332(a) because the matter in
17   controversy exceeds the sum or value of $75,000. Further, Plaintiff is a citizen of California,
18   whereas Defendant is a citizen of both Indiana and Texas, rendering the parties citizens of different
19   states.
20             4.       The Court has personal jurisdiction over Defendant. It conducts substantial business
21   in California and intentionally availed itself of the laws and markets of this state. A signification
22   portion of the acts and omissions at issue occurred in California, and Plaintiff and class members
23   suffered harm in California.
24             5.       Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part
25   of the events or omissions giving rise to Plaintiff’s claims occurred in this District.
26                                       INTRADISTRICT ASSIGNMENT
27             6.       Pursuant to Local Rule 3-5(b), assignment to the San Francisco Division or the
28   Oakland Division is appropriate because American Income Life maintains offices in Concord



                                                      1
                                           CLASS ACTION COMPLAINT
                    Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 3 of 16




1    (located in Contra Costa County), Fremont (located in Alameda County), and Santa Rosa (located in
2    Sonoma County)
3                                                     PARTIES
4              7.       Plaintiff David Hamilton is a citizen and resident of Chico, California.
5              8.       Defendant American Income Life Insurance Company is an Indiana corporation with
6    its headquarters and principal place of business at 1200 Wooded Acres Drive, Waco, Texas, 76710.
7    American Income sells a variety of insurance products, including life, accident, and supplemental
8    health insurance.
9                                    COMMON FACTUAL ALLEGATIONS
10   American Income’s New Agents
11             9.       American Income sells life insurance and other insurance policies in the California
12   insurance market. It maintains over twenty offices in California, including in Concord, Fremont,
13   San Jose, and Santa Rosa.
14             10.      American Income hires agents, who are paid on commission. Plaintiff is informed
15   and believes, and on that basis alleges, that American Income recruiters are encouraged to sell the
16   agent position as a full-time, salaried employment opportunity. At job interviews with American
17   Income, prospective agents fill out paperwork; American Income then selects individuals to become
18   agents.
19   Agents’ Working Relationship with American Income
20             11.      When agents begin work, they enter into an “Agent Contract” with American Income.
21   The Agent Contract states: “The Agent is not an employee of the Company; rather, the agent is an
22   independent contractor. The agent has no fixed hours and is free to choose the time and manner in
23   which services are performed.”
24             12.      Torchmark Corporation, American Income’s parent corporation, discussed
25   independent contractor misclassification in its 2017 Annual Report. It stated, in bold: “Actual or
26   alleged or alleged misclassification of independent contractors at our insurance subsidiaries
27   could result in adverse legal, tax or financial contractors.” (emphasis in original). Torchmark
28


                                                      2
                                           CLASS ACTION COMPLAINT
               Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 4 of 16




1    contemplated the “risk . . . that a court, the IRS or other authority will take the position that those
2    sales agents are employees.”
3           13.     The Agent Contract lays out a commission schedule for agents. It also states: “The
4    agent shall be responsible for all expenses incurred in the production of insurance for the Company.
5    The Agent shall, at his or her own expense, furnish his or her own means of transportation . . . and
6    any other relevant expenses incurred in the solicitation of insurance for the Company.”
7           14.     The Agent Contract includes an arbitration provision, which provides that “all
8    disputes, claims, questions and controversies of any kind or nature arising out of or relating to this
9    Contract . . . , except a dispute regarding the enforceability of this agreement to arbitrate, shall be
10   submitted to binding arbitration . . . Arbitration shall be on an individual, not a class, collective,
11   representative, or private attorney general basis. If this class-action waiver is deemed
12   unenforceable, the entire agreement to arbitrate shall not apply.” (emphasis added.)
13          15.     The Agent Contract also states: “Aside from issues relating to arbitration or the
14   enforceability of this agreement to arbitrate, all issues relating to any dispute, claim, or controversy
15   arising out of or relating to this Contract shall be governed by and decided in accordance with the
16   internal laws of the State of Texas, without regard to its choice-of-law rules.”
17   American Income Fails to Pay Agents For Time Spent Under American Income’s Control
18          16.     Agents’ training is rigorous, lasting at least several weeks. The agents frequently
19   work more than eight hours per day, and work six or more days per week, while training. However,
20   because they do not make sales while they are training, and because their compensation is
21   commission-based, they do not earn money while training.
22          17.     American Income regulates its agents’ schedules, requiring off-site sales meetings
23   with potential buyers to occur at certain times and days of the week, and in-office sales meetings and
24   calls to occur at certain times and days of the week. Agents are discouraged from holding other jobs
25   while working for American Income.
26          18.     Agents are generally not paid minimum wage or overtime pay. They also do not
27   receive regular meal and rest breaks and are not paid for missed breaks. Agents are also required to
28


                                                    3
                                         CLASS ACTION COMPLAINT
                Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 5 of 16




1    pay their own expenses incurred in the performance of their jobs, including gas for driving to sales
2    meetings, agent licensing fees and courses, and state-mandated fingerprinting.
3                                        PLAINTIFF’S EXPERIENCE
4
5              19.   Plaintiff David Hamilton began work in American Income’s Chico office as an agent
6    in May 2018 and signed the Agent Contract. He believed he would be a salaried worker when he
7    applied, but he found out later that the payment would be commission-only.
8              20.   American Income paid Mr. Hamilton very little, if anything, during his training
9    period. He paid for all of his business expenses out of his own pocket—including gas, state
10   licensing, and fingerprinting. He was not reimbursed by American Income for these expenses. He
11   was paid neither minimum wage nor overtime. He was also regularly unable to take the meal and
12   rest breaks mandated by California law; nor was he paid for missed breaks. Mr. Hamilton no longer
13   works for American Income.
14             21.   While Mr. Hamilton worked at American Income, over a dozen agents were hired and
15   participated in training in American Income’s Chico office.
16             22.   All of Mr. Hamilton’s work for American Income occurred within California.
17                                   CHOICE OF LAW ALLEGATIONS
18
               23.   Under California Labor Code § 925, employers cannot require employees who
19
     primarily reside and work in California to agree to a contract provision that would deprive the
20
     employee of the substantive protection of California law where the controversy arises in California.
21
               24.   Mr. Hamilton both resides and worked for American Income in California. California
22
     law, therefore, applies to his claims.
23
24                                    CLASS ACTION ALLEGATIONS
25             25.   This action is brought and may be maintained under Fed. R. Civ. P. 23 as a class
26   action.
27             26.   Plaintiff seeks to represent the following class:
28


                                                   4
                                        CLASS ACTION COMPLAINT
              Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 6 of 16




1           All current and former California-based American Income agents who began training on or
2           since December 14, 2014.
3           27.     Plaintiff and proposed class members seek relief under Rule 23(b)(2). The injunctive
4    relief Plaintiff and class members seek is a significant reason for bringing this case and, on its own,
5    justifies the prosecution of this litigation. Plaintiff and class members also seek relief under Rule
6    (b)(3) and/or (c)(4).
7           28.     Numerosity: Plaintiff is informed and believes, and on that basis alleges, that there
8    have been more than 100 agents who began training with American Income in California since
9    December 14, 2014. Members of the proposed class are thus too numerous to practically join in a
10   single action. Class members may be identified using American Income’s records and notified of
11   the pendency of this action by mail or email.
12          29.     Commonality and Predominance: Common questions of law and fact exist as to all
13   proposed class members and predominate over questions affecting only individual class members.
14   These common questions include whether:
15                  a. American Income’s new agents were entitled to minimum wage, overtime,
16                      compensation for missed meal breaks, or expense reimbursement under California
17                      law while training;
18                  b. American Income’s practice of purportedly paying its new agents only
19                      “commission” while training was unfair or unlawful;
20                  c. American Income’s denial of reimbursement for new agents’ expenses was unfair
21                      or unlawful;
22                  d. California law applies to Plaintiffs’ claims; or
23                  e. American Income’s arbitration clause is lawful under California law.
24          30.     Typicality: Plaintiff’s claims are typical of the claims of the proposed class because
25   he, like class members, was not paid while training to become an agent for American Income.
26          31.     Adequacy: Plaintiff is an adequate representative of the proposed class because his
27   interests do not conflict with the interests of the members of the class he seeks to represent. Plaintiff
28   has retained counsel competent and experienced in complex class action litigation, and will



                                                   5
                                        CLASS ACTION COMPLAINT
              Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 7 of 16




1    prosecute this action vigorously on class members’ behalf.
2           32.       Superiority: A class action is superior to other available means for the fair and
3    efficient adjudication of this dispute. The injury suffered by each class member, while meaningful
4    on an individual basis, is not of such magnitude as to make the prosecution of individual actions
5    against Defendant economically feasible. Even if class members themselves could afford such
6    individualized litigation, the court system could not. In addition to the burden and expense of
7    managing many actions arising from this issue, individualized litigation presents a potential for
8    inconsistent or contradictory judgments. Individualized litigation increases the delay and expense to
9    all parties and the court system presented by the legal and factual issues of the case. By contrast, a
10   class action presents far fewer management difficulties and provides the benefits of single
11   adjudication, economy of scale, and comprehensive supervision by a single court.
12          33.       In the alternative, the proposed class may be certified because:
13          a. The prosecution of separate actions by the individual members of the proposed class
14                would create a risk of inconsistent adjudications, which could establish incompatible
15                standards of conduct for Defendant;
16          b. The prosecution of individual actions could result in adjudications, which, as a practical
17                matter, would be dispositive of the interests of non-party class members or which would
18                substantially impair their ability to protect their interests; and
19          c. Defendant has acted or refused to act on grounds generally applicable to the proposed
20                class, thereby making appropriate final and injunctive relief with respect to the members
21                of the proposed class as a whole.
22
23                                             CAUSES OF ACTION
24                                                     Count I
25                            Unlawful, Unfair, and Fraudulent Business Practices
26                                    Cal. Bus. & Prof. Code § 17200, et seq.
27          34.       Plaintiff re-alleges the paragraphs above as if set forth fully herein.
28


                                                     6
                                          CLASS ACTION COMPLAINT
              Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 8 of 16




1           35.      The Defendant has violated and continues to violate California’s Unfair Competition
2    Law, Cal. Bus. & Prof. Code § 17200, et seq., which prohibits unlawful, unfair, and fraudulent
3    business acts or practices.
4           36.      The Defendant’s acts and practices, as alleged in this complaint, constitute unlawful,
5    unfair, and fraudulent business practices, in violation of the Unfair Competition Law. In particular,
6    Defendant promised a salaried position, and then hired Plaintiff and class members as commission-
7    only employees, failing to pay any of them during their training.
8           37.      The Defendant’s business acts and practices are unlawful for the reasons set forth in
9    this complaint, including:
10          a. Failing to pay minimum wage in violation of California Labor Code §§ 1194 and 1197;
11          b. Failing to pay overtime compensation in violation of California Labor Code §§ 510 and
12                1094;
13          c. Failing to pay for all hours worked in a timely fashion upon resignation in violation of
14                California Labor Code §§ 202-203;
15          d. Failing to provide meal and rest breaks, or to compensate workers for missed meal and
16                rest breaks, in violation of California Labor Code §§ 226.7 and 512;
17          e. Failing to furnish appropriate itemized wage statements in violation of California Labor
18                Code § 226;
19          f. Failing to reimburse expenses paid in violation of California Labor Code § 2802;
20          g. Willfully misclassifying workers as independent contractors in violation of California
21                Labor Code § 226.8(a)(1);
22          h. Requiring workers who reside and work in California to submit to Texas law in violation
23                of California Labor Code § 925; and
24          i. Requiring waiver of representative and private attorneys general claims under its
25                arbitration clause in violation of Iskanian v. CLS Transportation Los Angeles, LLC, 59
26                Cal. 4th 348 (2014).
27          38.      The Defendant’s conduct also constitutes unfair business practices for at least the
28   following additional reasons:



                                                    7
                                         CLASS ACTION COMPLAINT
              Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 9 of 16




1                 a. The gravity of harm to Plaintiff and the proposed class from the Defendant’s acts and
2                    practices far outweighs any legitimate utility of that conduct;
3                 b. The Defendant’s conduct is immoral, unethical, oppressive, unscrupulous, or
4                    substantially injurious to Plaintiff and the members of the proposed nationwide class;
5                    and
6                 c. The Defendant’s conduct undermines and violates the stated policies underlying the
7                    Unfair Competition Law by misleading Plaintiff and class members into working
8                    without pay.
9           39.      The Defendant’s conduct also constitutes fraudulent business practices because it
10   advertised these patient positions as salaried positions, when in fact Plaintiff and class members
11   were paid on a commission-only basis, even during their training periods.
12          40.      As a direct and proximate result of the Defendant’s business practices, Plaintiff and
13   proposed class members suffered injury in fact and are entitled to unpaid wages and penalties under
14   the California Labor Code. Plaintiff and the proposed class are also entitled to an injunction and
15   other equitable relief, including restitutionary disgorgement of all profits accruing to the Defendant,
16   because of its unfair, unlawful, and fraudulent practices, and such other orders as may be necessary
17   to prevent the future use of these practices.
18                                                   Count II
19                           Failure to Pay California Overtime Compensation
                            Cal. Lab. Code §§ 510, 1094, IWC Wage Order No. 4
20
21          41.      Plaintiff re-alleges the paragraphs above as if set forth fully herein.
22          42.      During the Class Period, Plaintiff and class members worked on many occasions in
23   excess of eight hours in a workday and/or 40 hours in a work week without being paid full, proper
24   overtime compensation in violation of California Labor Code §§ 510, 1194 and IWC Wage Order
25   No. 4, § 3. The precise number of unpaid overtime hours will be proven at trial.
26          43.      Defendant’s actions were willful, in bad faith, and in knowing violation of the
27   California Labor Code. As a direct and proximate result of Defendant’s unlawful conduct as set
28   forth herein, Plaintiffs and class members have sustained damages, including loss of earnings for


                                                    8
                                         CLASS ACTION COMPLAINT
              Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 10 of 16




1    hours of overtime work, in an amount to be determined at trial. Pursuant to California Labor Code
2    § 1194(a), Plaintiff and class members are entitled to recover their unpaid overtime and double time
3    compensation, including interest. Plaintiff and class members are also entitled to recover reasonable
4    attorneys’ fees and costs.
5                                                   Count III
6                                       Failure to Pay Minimum Wages
7                          Cal. Lab. Code §§ 1194, 1197, IWC Wage Order No. 4
8           44.     Plaintiff re-alleges the paragraphs above as if set forth fully herein.
9           45.     California Labor Code §§ 1194, 1197, and IWC Wage Order No. 4, § 4 state that
10   payment of less than the minimum wage fixed by California’s Industrial Welfare Commission is
11   unlawful.
12          46.     Defendant repeatedly failed to pay Plaintiff and class members any compensation for
13   hours that they worked, including during their training. Plaintiff and the class, therefore, are entitled
14   under California law to be paid for all hours during which they were subject to the control of
15   Defendant, including all time they were suffered or permitted to work for Defendant.
16          47.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff and the
17   class have sustained damages, including compensatory damages pursuant to Labor Code § 1194(a),
18   prejudgment interest, liquidated damages pursuant to Labor Code § 1194.2, and reasonable
19   attorneys’ fees and costs pursuant to § 1194(a) in an amount to be established at trial.
20                                                  Count IV
21                                      Failure to Provide Meal Periods
22                         Cal. Lab. Code §§ 226.7, 512, IWC Wage Order No. 4
23          48.     Plaintiff re-alleges the paragraphs above as if set forth fully herein.
24          49.     Plaintiff and class members have regularly worked in excess of five hours a day
25   without being afforded at least a half-hour meal period in which they were relived of all duties, as
26   required by California Labor Code §§ 226.7 and 512 and IWC Wage Order No. 4, § 11.
27
28


                                                   9
                                        CLASS ACTION COMPLAINT
             Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 11 of 16




1           50.     By failing to consistently provide Plaintiff and class members an uninterrupted,
2    thirty-minute meal period within the first five hours of work each day, Defendant violated the
3    California Labor Code and applicable IWC Wage Order provisions.
4           51.     Plaintiff is informed and believes, and on that basis alleges, that Defendant has never
5    paid the one hour of compensation as a premium payment to any class member pursuant to
6    California Labor Code § 226.7 for not providing proper meal periods. As a direct and proximate
7    result of Defendant’s unlawful conduct as set forth herein, Plaintiff and class members have
8    sustained damages, including loss of compensation resulting from missed meal periods, meal period
9    premiums owed them, interest on all amounts owed, and reasonable attorneys’ fees and costs in
10   amounts to be determined at trial.
11                                                   Count V
12                                        Failure to Provide Rest Periods
13                             Cal. Lab. Code § 226.7, IWC Wage Order No. 4
14          52.     Plaintiff re-alleges the paragraphs above as if set forth fully herein.
15          53.     At all relevant times, Defendant was aware of, and under a duty to comply with,
16   California Labor Code § 226.7.
17          54.     At all relevant times, California Labor Code § 226.7 has applied and continues to
18   apply to Plaintiff’s and class members’ employment with American Income. California Labor Code
19   § 226.7 states “An employer shall not require an employee to work during a meal or rest period
20   mandated pursuant to an applicable statute, or . . . order of the Industrial Welfare Commission.”
21          55.     Section 12 of Wage Order No. 4 provides in relevant part that: “Every employer shall
22   authorize and permit all employees to take rest periods, which insofar as practicable shall be in the
23   middle of each work period. The authorized rest period time shall be based on the total hours
24   worked daily at the rate of ten (10) minutes net rest time per four (4) hours or major fraction thereof.
25   However, a rest period need not be authorized for employees whose total daily work time is less than
26   three and one-half (3 ½) hours. Authorized rest period time shall be counted, as hours worked, for
27   which there shall be no deduction from wages.”
28


                                                     10
                                          CLASS ACTION COMPLAINT
             Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 12 of 16




1           56.     If an employer fails to provide an employee a rest period in accordance with the
2    applicable provisions of this order, the employer shall pay the employee one (1) hour of pay at the
3    employee’s regular rate of compensation for each work day that the rest period is not provided.
4           57.     Defendant did not authorize or permit Plaintiff and other class members to take rest
5    breaks as required by California law. Plaintiffs and class members regularly worked a full work day
6    but were denied a rest period every four hours or major fraction thereof.
7           58.     Defendant failed to authorize and permit Plaintiff and class members to take adequate
8    rest periods as required by law. Plaintiff and class members are therefore entitled to payment of
9    additional wages as provided by law.
10                                                  Count VI
11                                          Waiting Time Penalties
12                                     California Lab. Code §§ 202-203
13          59.     Plaintiff re-alleges the paragraphs above as if set forth fully herein.
14          60.     California Labor Code § 202 states that an employer is required to provide an
15   employee who resigns all unpaid wages within 72 hours of their resignation, or upon resignation if
16   the employee has provided at least 72 hours’ notice.
17          61.     California Labor Code § 203 states that if an employer willfully fails to pay
18   compensation promptly upon discharge, as required by § 202, then the employer is liable for waiting
19   time penalties equivalent to the employee’s daily wage, for a maximum of 30 days.
20          62.     Plaintiff and numerous class members who were employed by Defendant during the
21   Class Period have resigned. Upon resignation, however, they were not paid all wages due within the
22   statutory time period. Defendant willfully failed and refused to pay timely compensation and wages
23   for, among other things, unpaid overtime, unpaid meal periods, and unpaid expenses.
24          63.     As a direct and proximate result of Defendant’s willful conduct in failing to pay
25   Plaintiff and former employee class members for all hours worked, Plaintiff and affected members
26   of the class are entitled to recover “waiting time” penalties of up to thirty (30) days’ wages pursuant
27   to § 203, with interest thereon, and reasonable attorneys’ fees and costs.
28


                                                   11
                                        CLASS ACTION COMPLAINT
              Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 13 of 16




1                                                  Count VII
2                               Failure to Furnish Accurate Wage Statements
3                             Cal. Lab. Code § 226 & IWC Wage Order No. 4
4           64.     Plaintiff re-alleges the paragraphs above as if set forth fully herein.
5           65.     Pursuant to California Labor Code § 226(a) and IWC Wage Order No. 5, Defendant
6    has at all relevant times been required, semimonthly or at the time of each payment of wages, to
7    furnish Plaintiff and class members accurate, itemized written statements containing all the
8    information described in § 226 and Wage Order No. 4, § 7, including, but not limited to, the total
9    hours worked by the employees.
10          66.     Defendant has knowingly and intentionally failed to comply with § 226 by knowingly
11   and intentionally failing to furnish Plaintiff and class members with accurate, itemized written
12   statements showing their actual and total hours worked, including all overtime hours.
13          67.     Defendant also failed to accurately record meal periods as detailed above, to pay meal
14   and rest period premium wages for missed meal and rest periods, and to report those meal period
15   premium payments on wage statements.
16          68.     Under California Labor Code § 226(e), an employee suffering injury as a result of
17   knowing and intentional failure of an employer to comply with § 226(a) is entitled to recover the
18   greater of all actual damages or fifty ($50) for the initial pay period in which a violation occurs and
19   one hundred dollars ($100) for each violation in a subsequent pay period, up to a maximum amount
20   of $4,000.
21          69.     In addition, upon information and belief, and in violation of IWC Wage Order No. 4,
22   Defendant failed to keep the required payroll records showing the actual hours worked each day by
23   Plaintiff and class members. As a direct and proximate result of Defendant’s actions, Plaintiff and
24   class members have suffered economic harm as they have been precluded from accurately
25   monitoring the number of hours worked and thus seeking all accrued pay.
26          70.     As a direct and proximate result of Defendant’s unlawful conduct as set forth herein,
27   Plaintiff and class members have been injured by not receiving the information required by
28   California Labor Code § 226(a), not being paid their straight time and overtime hours, not having



                                                   12
                                        CLASS ACTION COMPLAINT
              Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 14 of 16




1    records showing their total hours worked, not being able to ascertain from their wage statements
2    whether or how they have been lawfully compensated for all hours worked, among other things, in
3    an amount to be determined at trial.
4           71.        Plaintiff and class members may recover damages and penalties provided for under
5    California Labor Code § 226(e), plus interest thereon, reasonable attorneys’ fees, and costs.
6                                                     Count VIII
7                                          Failure to Reimburse Expenses
8                                    Cal. Lab. Code § 2802 and Wage Order 4
9           72.        Plaintiff re-alleges the paragraphs above as if set forth fully herein.
10          73.        Labor Code § 2802 requires Defendant to indemnify employees for all necessary
11   expenditures or losses incurred by the employee in direct consequence of the discharge of his or her
12   duties, or of his or her obedience to the directions of the employer. Wage Order No. 4 § 9 requires
13   an employer to provide required tools or equipment.
14          74.        Defendant did not indemnify Plaintiff or class members for their expenses, nor
15   provide them tools. Instead, Plaintiff and class members were required to pay for their own
16   expenses, including gas for driving to sales meetings, professional certification, and state-mandated
17   fingerprinting.
18          75.        Plaintiff and class members are entitled to reimbursement for their business expenses
19   and tool purchases, plus interest thereon, reasonable attorneys’ fees, and costs.
20
                                                       Count IX
21
                                                  Declaratory Relief
22
                                                   28 U.S.C. § 2201
23
            76.        Plaintiff re-alleges the paragraphs above as if set forth fully herein.
24
            77.        The Agent Contract states that “all disputes” must go to arbitration, which “shall be
25
     on an individual, not on a class, collective, representative, or private attorney general basis. If this
26
     class-action waiver is deemed unenforceable, the entire agreement to arbitrate shall not apply.”
27
            78.        In Iskanian v. CLS Transportation Los Angeles, LLC, 59 Cal. 4th 348 (2014), the
28
     California Supreme Court concluded that where “an employment agreement compels the waiver of


                                                      13
                                           CLASS ACTION COMPLAINT
                Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 15 of 16




1    representative claims under the [Private Attorneys General Act], it is contrary to public policy and
2    unenforceable as a matter of law.”
3              79.      In connection with the active case between the parties, Plaintiff seeks declaratory
4    relief pursuant to 28 U.S.C. § 2201, declaring that:
5                    a. Under Iskanian v. CLS Transportation Los Angeles, LLC, 59 Cal. 4th 348 (2014), the
6                       arbitration portion of Plaintiff’s contract—which purports to prevent Plaintiff from
7                       arbitrating any class, collective, representative, or private attorney general litigation—
8                       is unenforceable, invalid, unconscionable, void, and voidable in California;
9                    b. As a result, by its own terms, the entire agreement to arbitrate is no longer
10                      enforceable in California; and
11                   c. Contrary to the terms of Plaintiff’s contract, Plaintiff may maintain a class action and
12                      a representative PAGA action in court.
13
                                               PRAYER FOR RELIEF
14
               WHEREFORE, Plaintiff requests that the Court enter a judgment awarding the following
15
     relief:
16
                     a. An order awarding Plaintiff and the class members their wages owed, penalties,
17
                        and/or any other form of monetary relief provided by law;
18
                     b. An order enjoining Defendant from their unlawful conduct;
19
                     c. An order certifying the class defined above;
20
                     d. An order awarding Plaintiff and the class pre-judgment and post-judgment interest as
21
                        allowed under the law;
22
                     e. An order awarding Plaintiff declaratory relief as described above;
23
                     f. An order awarding Plaintiff and the class reasonable attorneys’ fees and costs of suit,
24
                        including expert witness fees; and
25
                     g. An order awarding such other and further relief as this Court may deem just and
26
                        proper.
27
28


                                                       14
                                            CLASS ACTION COMPLAINT
            Case 4:18-cv-07535-KAW Document 1 Filed 12/14/18 Page 16 of 16




1                                             JURY DEMAND
2          Plaintiff hereby demands a trial by jury on all issues so properly triable thereby.
3
4
5    Dated: December 14, 2018                    Respectfully submitted,
6                                                GIBBS LAW GROUP LLP
7
                                                 By: /s Steven M. Tindall
8                                                        Steven M. Tindall
9                                                505 14th Street, Suite 1110
10                                               Oakland, CA 94612
                                                 Tel: (510) 350-9700
11                                               Fax: (510) 350-9701
12
                                                 Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 15
                                      CLASS ACTION COMPLAINT
